DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 27 June 2022 to the previous Office action dated 29 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-5 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naciri et al. (US 2009/0272913 A1; published 05 November 2009; of record) in view of McLeroy et al. (US 2009/0136594 A1; published 28 May 2009; of record).
	Naciri et al. discloses fluorescent organic nanoparticles (title) wherein the nanoparticles are liquid crystal nanoparticles (paragraphs [0012], [0029]; Figure 2) wherein the nanoparticles may include a cross-linker liquid crystal, a polymerizable surfactant, and a fluorescent chromophore (paragraph [0029]) wherein the crosslinker may include acrylate (paragraph [0034]) wherein the surfactant may be carboxyl-terminated (paragraph [0033]) wherein the chromophore/dye is encapsulated in the nanoparticle (paragraph [0032]; Figure 2) wherein suitable chromophores include perylenes (paragraph [0036]) wherein other dyes may be confined within the nanoparticles to vary the emission signature of the nanoparticles (paragraph [0043]) wherein molecules may be bound to the nanoparticles that then may bind to a target such as molecules found in biological cells (i.e., the nanoparticles may be functionalized for targeting of cells) (paragraphs [0045]-[0047]).
	Naciri et al. does not disclose zinc (II) phthalocyanine as claimed.
	McLeroy et al. discloses functionalized nanoparticles (title) wherein fluorescent dyes are included therein (paragraphs [0018]-[0019]) wherein suitable dyes that may be used therein include perylene and zinc phthalocyanine (i.e., zinc (II) phthalocyanine) (paragraph [0085]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naciri et al. and McLeroy et al. by making the liquid crystal nanoparticles encapsulating dyes wherein the nanoparticle is made by reacting an acrylate liquid crystal cross-linking agent and a carboxyl-terminated polymerizable surfactant of Naciri et al. as discussed above with perylene and zinc phthalocyanine encapsulated therein as dyes as suggested by McLeroy et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to vary the emission signature of the nanoparticles by confining other dyes within the nanoparticles as suggested by Naciri et al., given that perylene and zinc phthalocyanine are both known dyes used in nanoparticles per McLeroy et al.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naciri et al. in view of McLeroy et al. as applied to claims 1-2 above, and further in view of Nag et al. (Bioconjugate Chemistry, published 14 March 2016, vol. 27, pages 982-993; of record).
	Naciri et al. and McLeroy et al. are relied upon as discussed above.
	Naciri et al. and McLeroy et al. do not explicitly disclose cellular membrane targeting as in claim 3.
	Nag et al. discloses liquid crystal nanoparticles containing dye therein wherein the nanoparticle surface is conjugated with PEGylated cholesterol (abstract) wherein the PEG-cholesterol mediates preferential binding of the nanoparticle to the membrane of a cell (Figure 1).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naciri et al., McLeroy et al., and Nag et al. by making the nanoparticles of Naciri et al. in view of McLeroy et al. as discussed above wherein the nanoparticle surface is conjugated with PEG-cholesterol (i.e., functionalized for targeting of cellular membranes) as suggested by Nag et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to mediate preferential binding of the nanoparticles to the membrane of a cell as suggested by Nag et al., given that Naciri et al. suggests binding molecules to the nanoparticles that then may bind to a target such as molecules found in biological cells.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicant argues that there is an insufficient rationale to combine the references in that a person interested in the field of fluorescent liquid crystal nanoparticles would not turn to a reference relating to the selective capture of biomaterials if seeking new dyes and emission signatures (remarks page 3).  In response, McLeroy et al. relates to functionalized nanoparticles (title) wherein dyes are added thereto, as does the instant application, and thus McLeroy et al. is analogous art relevant to obviousness of the instant claims.
Applicant argues that the rejection lacks sufficient reasoning to explain why a person would choose zinc phthalocyanine to add as a component of the nanoparticles of Naciri et al. given the large number of dyes that exist which renders the invention not obvious to try (remarks pages 3-4).  In response, the rejection is not based on an obvious to try rationale but is rather based on the suggestion of Naciri et al. to vary the emission signature of the nanoparticles by confining other dyes within the nanoparticles, and since perylene and zinc phthalocyanine are both known dyes used in nanoparticles per McLeroy et al., it would have been obvious to confine both within the nanoparticles.  Obviousness is not negated by the fact that there are a large number of known dyes.  The disclosure of “a multitude of effective combinations does not render any particular formulation less obvious.”  Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985).
	Applicant argues that FRET excitation of the claimed PY-ZnPC pair surprisingly generates significantly greater reactive oxygen species ROS (3.5-fold) in cells labeled with the PDT LCNPs compared to when the ZnPC is excited directly per specification paragraph [0018] and Figs. 4A and 4B (remarks page 4).  In response, such showing of asserted unexpected results is not commensurate in scope with the claims in that only a specific nanoparticle was tested but the claims are not limited to such specific liquid crystal nanoparticle (e.g., DACTP11, AC10COONa), and thus it has not been shown that the asserted unexpected results would likewise be achieved using all species of liquid crystal nanoparticles.  Moreover, it is not clear that such results are actually unexpected, given that both ZnPC and perylene are dyes per the cited prior art and thus using two dyes rather than one dye would be expected to generate greater ROS, and thus applicant has not provided sufficient explanation in this regard for a persuasive showing of unexpected results.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e). 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617